Citation Nr: 0106335	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of fracture of the right femur with arthritis of 
the right knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran served in active 
service from December 1945 to February 1947. 

In addition, the Board notes that, in a February 2000 VA form 
9 (Appeal to Board of Veterans' Appeals), the veteran 
requested a hearing before a traveling member of the Board.  
However, in a subsequent VA form 9 dated April 2000, the 
veteran indicated that he did not desire to have a hearing 
before a traveling member of the Board.  As the record does 
not contain further indication that the veteran or his 
representative have reiterated the veteran's request for an 
appeal hearing, the Board deems withdrawn the veteran's 
February 2000 request and will proceed with its review on the 
present record.  See 38 C.F.R. § 20.704 (2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's right femur disability more nearly 
approximates a disability characterized by malunion of the 
femur with marked knee or hip disability.  However, the 
veteran's disability is not characterized by fracture of 
surgical neck of the femur with false joint; or by fracture 
of shaft or anatomical neck of the femur with nonunion, 
without loose motion, and weightbearing preserved with aid of 
brace.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for residuals of fracture of the right femur with 
arthritis of the right knee have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5255 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has had the benefit of a VA examination 
in 1999, and has been given the opportunity to have a 
personal hearing, but declined it, as discussed above.  
Furthermore, the Board is not aware of any additional 
relevant evidence that has not been obtained and associated 
with the claims file.  Thus, as noted, no further development 
is necessary in order to comply with the VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.1 (2000).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2000).  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

Furthermore, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

In this case, in a February 1947 rating decision, the veteran 
was awarded service connection and a 0 percent disability 
evaluation for the residuals of a fracture to the right 
femur, effective February 1947.  Subsequently, the veteran's 
award was increased on several occasions.  Specifically, in a 
December 1978 rating decision, the veteran's award was 
increased to a 10 percent evaluation under Diagnostic Code 
5255, effective January 1978, and his disability was 
recharacterized to the residuals of a fracture to the right 
femur with arthritis of the right knee.  In a June 1987 
rating decision, his award was increased to a 20 percent 
evaluation under Diagnostic Code 5257, effective August 1986.  
And, in an October 1996 rating decision, his award was again 
increased to a 30 percent evaluation, effective October 1995.  
At present, the veteran's disability is evaluated as 30 
percent disabling under Diagnostic Code 5255.

With respect to the applicable law, Diagnostic Code 5255 
provides a 10 percent evaluation for malunion of the femur 
with slight knee or hip disability.  A 20 percent evaluation 
is awarded for malunion of the femur with moderate knee or 
hip disability.  And, a 30 percent disability evaluation is 
awarded for malunion of the femur with marked knee or hip 
disability.  In this case, for the veteran to be entitled to 
a disability evaluation in excess of 30 percent under 
Diagnostic Code 5255, the evidence must show fracture of 
surgical neck of the femur with false joint; or fracture of 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, and weightbearing preserved with aid of brace.  
Such evidence would warrant the assignment of a 60 percent 
evaluation.  Lastly, an 80 percent evaluation is assigned if 
there is evidence of fracture of shaft or anatomical neck of 
the femur with nonunion and with loose motion (spiral or 
oblique fracture).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2000).

Furthermore, in addition to the rating criteria previously 
discussed, the Board deems appropriate consideration of the 
criteria established under Diagnostic Codes 5252 and 5250.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (Implicitly 
holding that the BVA's selection of a Diagnostic Code may not 
be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation, limitation of flexion to 20 degrees warrants a 30 
percent evaluation, and limitation of flexion to 10 degrees 
warrants a 40 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2000).  Additionally, under Diagnostic 
Code 5250, a 60 percent evaluation is warranted for favorable 
ankylosis of the hip, in flexion at an angle between 20 and 
40 degrees and with slight adduction or abduction.  
Intermediate ankylosis of the hip warrants a 70 percent 
evaluation, and unfavorable ankylosis of the hip warrants a 
90 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5250 (2000).

With respect to the evidence of record, the evidence shows 
the veteran sustained a fracture to the right femur during 
his active service.  The residuals of this fracture have been 
examined and treated over the years by various health care 
providers including, but not limited to, John N. McAllister, 
M.D., Robert I. Jaspan, M.D., and various VA Medical Centers.  

In this regard, the relevant medical evidence includes 
medical records from the Loma Linda VA Medical Center (VAMC) 
dated from 1982 to 2000, which include February 1996 
notations indicating that the veteran's right knee was 
negative for effusion, had a negative Lachman's test, lacked 
5 degrees of extension, had 95 degrees of extension, was 
positive for tenderness and had moderate crepitus.  August 
1998 notations reveal he had right knee with range of motion 
of 5 to 90 degrees, good quadriceps strength and arthritis.  
April 1999 notations show varus deformity.  April 2000 
notations show he had right knee with slight varus deformity, 
no effusion, range of motion from 0 to 120 degrees and 
tenderness at the medial joint.  And, June 2000 notations 
indicate he was approved for adjustment of his medial 
unloading right knee brace.  

Lastly, a May 1999 VA examination report notes the veteran 
complained of pain when kneeling down, being unable to sit 
for extended periods of time, and decreased range of motion 
and stiffness of the knee.  He also reported he used a knee 
brace and a cane, and used over-the-counter ointments for 
pain.  Upon examination, he had a well-healed scar over the 
lateral aspect of the femur.  He also had knee stiffness and 
range of motion of 30 to 90 degrees and slight crepitation.  
However, he had negative Lachman's, McMurray's or drawers' 
tests, was stable to varus and valgus stress, and had no pain 
with motion.  And, upon x-ray examination, he presented 
evidence of right femur with open reduction/internal fixation 
of a well-healed femur fracture, and knee with severe 
degenerative joint disease, which was deemed secondary to the 
femur fracture.   

Upon a review of the evidence, the Board finds that the 
veteran's right femur disability is characterized by pain 
upon kneeling and extended sitting, decreased range of motion 
(30 to 90 degrees), stiffness of the knee and slight 
crepitation.  He also uses a knee brace and a cane, and over-
the-counter ointments for pain.  As such, the Board finds 
that the veteran's right femur disability more nearly 
approximates a disability characterized by malunion of the 
femur with marked knee or hip disability, under Diagnostic 
Code 5255.  See 38 C.F.R. § 4.71a, 5255 (2000)

However, the veteran's right femur disability is not 
characterized by fracture of surgical neck of the femur with 
false joint; or by fracture of shaft or anatomical neck of 
the femur with nonunion, without loose motion, and 
weightbearing preserved with aid of brace.  Additionally, his 
disability is not characterized by limitation of flexion to 
10 degrees, or by favorable, intermediate or unfavorable 
ankylosis of the hip.  As such, an increased disability 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Codes 5255, 5252 or 5250.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5255, 5252, 5250 (2000); Butts v. Brown, 5 
Vet. App. 532 (1993).

In denying the veteran's claim for an increased evaluation, 
the Board has considered the history of the veteran's 
disability, as well as the current clinical manifestations 
and the effect this disability may have on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000).  The nature of the original disability has been 
reviewed, as well as the functional impairment that can be 
attributed to pain and weakness.  See 38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.

Lastly, the Board notes that the Code of Federal Regulations, 
at 38 C.F.R. § 3.321(b) (1999), provides that, in 
"exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's right femur disability 
does not constitute an "exceptional case" as to allow for 
the assignment of an extraschedular rating.  The record does 
not show that the veteran's disability subjects him to 
frequent periods of hospitalization.  And, although it could 
be argued that the veteran's right femur prevents him from 
performing his prior employment in construction work, the 
evidence simply does not show that such disability interferes 
with the veteran's employment to an extent greater than that 
which is contemplated by the assigned ratings, as discussed 
above.  And, as is apparent from the foregoing discussion, it 
cannot be said that the schedular rating criteria are 
inadequate in this instance. 


ORDER

A disability evaluation in excess of 30 percent for the 
residuals of fracture of the right femur with arthritis of 
the right knee is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

